Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3268 Filed 12/04/20 Page 1 of 4




                        Exhibit 1
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3269 Filed 12/04/20 Page 2 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DAREN WADE
 RUBINGH,                                         CIVIL ACTION

                    Plaintiffs,
                                                  Case No. 2:20-CV-13134
       v.

 GRETCHEN WHITMER, in her official                Hon. Linda V. Parker
 capacity as Governor of Michigan,
 JOCELYN BENSON, in her official
 capacity as Michigan Secretary of State,
 and MICHIGAN BOARD OF STATE                    INTERVENOR-DEFENDANTS’
 CANVASSERS.                                     RESPONSE TO PLAINTIFFS’
                                                     SUBMISSION OF
                    Defendants.                 SUPPLEMENTAL AUTHORITY
 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

                    Intervenor-Defendants.

 CITY OF DETROIT,

                    Intervenor-Defendants.

 ROBERT DAVIS

                    Intervenor-Defendant.



       In support of their motion for Declaratory, Emergency, and Permanent

 Injunctive relief seeking to “de-certify” Michigan’s election (ECF No. 7), Plaintiffs
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3270 Filed 12/04/20 Page 3 of 4




 have submitted, as supposed “supplemental authority,” an order setting a briefing

 schedule in a case Plaintiffs’ counsel initiated in the U.S. District Court for the

 Eastern District of Wisconsin seeking to nullify the results of that state’s presidential

 election. See ECF No. 57 & 57-1. Plaintiffs contend that the scheduling order in the

 Wisconsin case “rebuts Defendant and Defendant Intervenors’ assertion of laches

 and abstention as grounds for dismissal of the Complaint and denial of Plaintiffs’

 TRO motion” in the present action. ECF No. 57 at 3.

       Plaintiffs’ characterization of the Wisconsin scheduling order is blatantly

 incorrect. The Wisconsin order sets a briefing schedule. It does not address or

 resolve the merits of any claims or defenses asserted in the Wisconsin case—

 including laches and abstention—let alone in this case. See ECF No. 14-1 at 7-10;

 ECF 31 at 3-7, 19-31; ECF No. 39 at 26-29, 30.




                                             2
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3271 Filed 12/04/20 Page 4 of 4




       Dated: December 4, 2020.         Respectfully submitted,

                                        /s/ Scott R. Eldridge
  Marc E. Elias (DC #442007)            Scott R. Eldridge (P66452)
  Jyoti Jasrasaria (DC #1671527)*       MILLER CANFIELD
  PERKINS COIE LLP                      One Michigan Avenue, Suite 900
  700 Thirteenth Street NW, Suite 800   Lansing, Michigan 48933
  Washington, DC 20005                  Telephone: (517) 483-4918
  Telephone: (202) 654-6200             eldridge@millercanfield.com
  melias@perkinscoie.com
  jjasrasaria@perkinscoie.com           Mary Ellen Gurewitz (P25724)
                                        CUMMINGS & CUMMINGS
  William B. Stafford (WA #39849)*      423 North Main Street, Suite 200
  Jonathan P. Hawley (WA #56297)*       Royal Oak, Michigan 48067
  PERKINS COIE LLP                      Telephone: (248) 733-3405
  1201 Third Avenue, Suite 4900         maryellen@cummingslawpllc.com
  Seattle, Washington 98101
  Telephone: (206) 359-8000             Seth P. Waxman (DC #257337)
  wstafford@perkinscoie.com             Brian M. Boynton (DC #483187)
  jhawley@perkinscoie.com               WILMER CUTLER PICKERING
                                        HALE AND DORR LLP
  John F. Walsh (CO #16642)             1875 Pennsylvania Avenue NW
  WILMER CUTLER PICKERING               Washington, D.C. 20006
  HALE AND DORR LLP                     Telephone: (202) 663-6000
  1225 Seventeenth Street, Suite 2600   seth.waxman@wilmerhale.com
  Denver, Colorado 80202                brian.boynton@wilmerhale.com
  Telephone: (720) 274-3154
  john.walsh@wilmerhale.com
  Counsel for Intervenor-Defendants DNC Services Corporation/Democratic
            National Committee and Michigan Democratic Party

                           *Admission forthcoming




                                         3
